DAVIDSON, Judge.
Forgery of a deed is the offense; the punishment, five years’ confinement in the State penitentiary.
The record is before us without a statement of facts.
The indictment contains two counts. The second count alone was submitted. Appellant’s motion to quash the first count is not, therefore, subject to be considered by this court, because the submission alone of the second count constituted a dismissal of the first count.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.